 



Exhibit 10.10
COMPENSATION AND BENEFITS
ASSURANCE AGREEMENT FOR EXECUTIVES
Jack in the Box Inc.
Contents
     
 

              Page
 
       
Section 1. Term of Agreement
    2  
 
       
Section 2. Severance Benefits
    3  
 
       
Section 3. Excise Tax — Gross-Up
    8  
 
       
Section 4. Successors and Assignments
    10  
 
       
Section 5. Miscellaneous
    10  
 
       
Section 6. Contractual Rights and Legal Remedies
    11  

1



--------------------------------------------------------------------------------



 



Compensation and Benefits Assurance Agreement
     This COMPENSATION AND BENEFITS ASSURANCE AGREEMENT (this “Agreement”) is
made, entered into, and is effective as of the 1st day of January, 2008 (the
“Effective Date”) by and between Jack in the Box Inc. (hereinafter referred to
as the “Company”) and the eligible Executive (hereinafter referred to as the
“Executive”).
     WHEREAS, the Executive is presently employed by the Company in a key
management capacity as Senior Vice President or above, which includes Chairman
of the Board & Chief Executive Officer, President & Chief Operating Officer,
Executive Vice President & Chief Financial Officer, Qdoba President & Chief
Executive Officer, Senior Vice President — Human Resources, Senior Vice
President - Chief Product Safety Officer, Senior Vice President — General
Counsel & Secretary, and Senior Vice President — Chief Marketing Officer, and;
     WHEREAS, the Executive possesses considerable experience and knowledge of
the business and affairs of the Company concerning its policies, methods,
personnel, and operations, and
     WHEREAS, the Company desires assuring the continued employment of the
Executive in a key management capacity and the Executive is desirous of having
such assurances.
     NOW THEREFORE, in consideration of the foregoing and of the mutual
covenants and agreement of the parties set forth in this Agreement, and of other
good and valuable consideration the receipt and sufficiency of which are hereby
acknowledged, the parties hereto intending to be legally bound agree as follows:
Section 1. Term of Agreement
     This Agreement will commence on the Effective Date and shall continue in
effect for two full calendar years (through December 31, 2009) (the “Initial
Term”), superseding all earlier Compensation and Benefits Assurance Agreements
entered into by and between the Company and the Executive.
     The Initial Term of this Agreement automatically shall be extended for two
additional calendar years at the end of the Initial Term, and then again after
each successive two-year period thereafter (each such two-year period following
the Initial Term a “Successive Period”). However, either party may terminate
this Agreement at the end of the Initial Term, or at the end of any Successive
Period thereafter, by giving the other party written notice of intent not to
renew, delivered at least six (6) months prior to the end of such Initial Term
or Successive Period. If such notice is properly delivered by either party, this
Agreement, along with all corresponding rights, duties, and covenants shall
automatically expire at the end of the Initial Term or Successive Period then in
progress.
     In the event that a “Change in Control” of the Company occurs (as defined
in Section 2.4 herein) during the Initial Term or any Successive Period, upon
the effective date of such Change in Control, the term of this Agreement shall
automatically and

2



--------------------------------------------------------------------------------



 



irrevocably be renewed for a period of twenty-four (24) full calendar months
from the effective date of such Change in Control. This Agreement shall
thereafter automatically terminate following the twenty-four (24) month Change
in Control renewal period. Further, this Agreement shall be assigned to, and
shall be assumed by, the purchaser in such Change in Control, as further
provided in Section 4 herein.
Section 2. Severance Benefits
     2.1. Right to Severance Benefits. The Executive shall be entitled to
receive from the Company Severance Benefits as described in Section 2.3 herein,
if during the term of this Agreement there has been a Change in Control of the
Company and if, within twenty-four (24) calendar months immediately thereafter,
the Executive’s employment with the Company shall end due to a Qualifying
Termination (as defined in Section 2.2 herein). The Severance Benefits described
in Sections 2.3(a), 2.3(b), and 2.3(c) herein shall be paid in cash to the
Executive.
     The Severance Benefits described in Sections 2.3(a), 2.3(b), 2.3(c), 2.3(d)
and 2.3(e) shall be paid out of the general assets of the Company.
     2.2. Qualifying Termination. In the event the Executive incurs a separation
from service (as defined in Internal Revenue Code (the “Code”) section 409A and
its regulations) as a result of the occurrence of any of the following events
during the 24-month period following a Change in Control of the Company
(“Qualifying Termination”), the Company shall provide Executive Severance
Benefits, as such benefits are described under Section 2.3 herein:

  (a)   The Company’s involuntary termination of the Executive’s employment
without Cause (as such term is defined in Section 2.6. herein); and     (b)  
The Executive’s voluntary termination of employment for Good Reason (as such
term is defined in Section 2.5 herein).

     Notwithstanding the foregoing, a Qualifying Termination shall not include
(i) a termination of the Executive’s employment within twenty-four (24) calendar
months after a Change in Control by reason of death or disability (as such term
is defined under the Company’s governing disability plan, in effect immediately
prior to a Change in Control), (ii) the Executive’s voluntary termination
without Good Reason, or (iii) the Company’s involuntary termination of the
Executive’s employment for Cause.
     In the event the Executive’s employment is terminated during the 24-month
period following a Change in Control due to death or disability (as defined
under the Company’s governing disability plan, in effect immediately prior to a
Change in Control), any benefits or payments provided to the Executive will be
provided in accordance with the terms of the Company’s standard severance policy
then in effect.
     2.3. Description of Severance Benefits. Subject to, and to the extent
applicable, the payment distribution rules applicable to “specified employees”
(as defined in Code section 409A) set forth in Section 6.12 herein, in the event
that the Executive incurs a

3



--------------------------------------------------------------------------------



 



Qualifying Termination, the Company shall pay to the Executive and provide the
Executive the following:

  (a)   A lump-sum cash amount equal to the Executive’s unpaid Base Salary (as
such term is defined in Section 2.7 herein), accrued vacation pay, un-reimbursed
business expenses, and all other items earned by and owed to the Executive
through and including the date of the Qualifying Termination; provided that any
business expense reimbursements shall (i) be paid no later than the last day of
the Executive’s tax year following the tax year in which the expense was
incurred, (ii) not be affected by any other expense eligible for reimbursement
in a tax year, and (iii) not be subject to liquidation or exchange for another
benefit. Such payment shall be payable within 90 days of the effective date of
the Executive’s Qualifying Termination and constitute full satisfaction for
these amounts owed to the Executive.     (b)   A lump-sum cash amount equal to
the result obtained by multiplying (i) the Executive’s annual rate of Base
Salary in effect upon the date of the Qualifying Termination or, if greater, the
Executive’s annual rate of Base Salary in effect immediately prior to the
occurrence of the Change in Control by (ii) the following multiple, as
applicable to the Executive (such applicable multiple referred to herein as the
“Multiple”): 3.0x for Chairman of the Board & Chief Executive Officer, 2.5x for
President & Chief Operating Officer, Executive Vice President & Chief Financial
Officer, and 1.5x for Qdoba President & Chief Executive Officer, Senior Vice
President — Human Resources, Senior Vice President — Chief Product Safety
Officer, Senior Vice President — General Counsel & Secretary, and Senior Vice
President — Chief Marketing Officer. Such payment shall be payable within
90 days of the effective date of the Executive’s Qualifying Termination and
constitute full satisfaction for these amounts owed to the Executive.     (c)  
A lump-sum cash amount equal to the result obtained by multiplying (i) the
Multiple and (ii) the greater of: (I) the result of the Executive’s annualized
Base Salary determined in (b) above multiplied by the Executive’s average bonus
percentage for the last three (3) years prior to the effective date of the
Change in Control or (II) the Executive’s average dollar amount of bonus paid
for the last three (3) years prior to the Change in Control. If the Executive
does not have three (3) full years of bonus payments prior to a Change in
Control, the Company will substitute the target bonus percentage for each
missing year. Such payment shall be payable within 90 days of the effective date
of the Executive’s Qualifying Termination and constitute full satisfaction for
these amounts owed to the Executive.     (d)   At the exact same cost to the
Executive, and at the same coverage level as in effect as of the Executive’s
date of the Qualifying Termination (subject to changes in coverage levels
applicable to all employees generally), a continuation of the Executive’s (and
the Executive’s eligible dependents—”) health insurance coverage for the
following time periods from the date of the Qualifying Termination, as
applicable: 36 months for Chairman of the Board & Chief Executive Officer,
30 months for President & Chief

4



--------------------------------------------------------------------------------



 



      Operating Officer, Executive Vice President & Chief Financial Officer, and
18 months for Qdoba President & Chief Executive Officer, Senior Vice President —
Human Resources, Senior Vice President — Chief Product Safety Officer, Senior
Vice President — General Counsel & Secretary, and Senior Vice President — Chief
Marketing Officer (such applicable period referred to herein as the
“Continuation Coverage Period”). The Continuation Coverage Period will run
concurrently with any coverage provided as required by the Consolidated Omnibus
Budget Reconciliation Act of 1985 (“COBRA”). If coverage provided during the
Continuation Coverage Period requires a monthly payment to the Plan, the Company
will pay the required amount, adjusted on a pre-tax basis. For this purpose, the
Executive shall be deemed to be at the highest marginal rate of federal and
state taxes. Notwithstanding the foregoing, any payments or benefits that the
Executive receives during the Continuation Coverage Period shall (i) be paid no
later than the last day of the Executive’s tax year following the tax year in
which the expense was incurred, (ii) not be affected by any other expense
eligible for reimbursement in a tax year, and (iii) not be subject to
liquidation or exchange for another benefit. Such payment shall constitute full
satisfaction for these amounts owed to the Executive; provided, however, that
any tax gross-up payment shall be paid no later than the end of the Executive’s
tax year following the tax year in which the Executive remitted the related
taxes to an agency.         The Continuation Coverage Period shall cease prior
to the end of the eighteenth (18th) month of such period in the event the
Executive becomes covered under health insurance coverage of a subsequent
employer which does not contain any exclusion or limitation with respect to any
preexisting condition of the Executive or the Executive’s eligible dependents.
For purposes of enforcing this offset provision, the Executive acknowledges and
agrees to inform the Company as to the terms and conditions of any subsequent
employment and the corresponding benefits earned from such employment. The
Executive shall provide, or cause a subsequent employer to provide, to the
Company in writing correct, complete, and timely information concerning the
benefits provided under such health insurance coverage.     (e)   The Executive
shall be entitled, at the expense of the Company, to receive standard
outplacement services from a nationally recognized outplacement firm of the
Executive’s selection, for period of up to one (1) year from the effective date
of the Executive’s Qualifying Termination.     (f)   Pursuant to the terms of
the Company’s Stock Incentive Plan, all unvested stock options will become fully
vested as of the effective date of the Executive’s Qualifying Termination. Such
options shall be exercisable in accordance with the terms of the Company’s Stock
Incentive Compensation Plan and the award agreement.

5



--------------------------------------------------------------------------------



 



     2.4. Definition of “Change in Control.” “Change in Control” of the Company
means, and shall be deemed to have occurred upon, the first to occur of any of
the following events:

  (a)   Any Person (other than those Persons in control of the Company as of the
Effective Date, or other than a trustee or other fiduciary holding securities
under an employee benefit plan of the Company, or a corporation owned directly
or indirectly by the stockholders of the Company in substantially the same
proportions as their ownership of stock of the Company) becomes the Beneficial
Owner, directly or indirectly, of securities of the Company representing fifty
percent (50%) or more of (i) the then outstanding shares of the securities of
the Company, or (ii) the combined voting power of the then outstanding
securities of the Company entitled to vote generally in the election of
directors (“Company Voting Stock”); or     (b)   The majority of members of the
Company’s Board of Directors is replaced during any 12-month period by directors
whose appointment or election is not endorsed by a majority of the members of
the Company’s Board of Directors before the date of the appointment; or     (c)
  The stockholders of the Company approve: (i) a plan of complete liquidation of
the Company; or (ii) an agreement for the sale or disposition of all or
substantially all of the Company’s assets; or (iii) a merger, consolidation, or
reorganization of the Company with or involving any other corporation, if
immediately after such transaction persons who hold a majority of the
outstanding voting securities entitled to vote generally in the election of
directors of the surviving entity (or the entity owning 100% of such surviving
entity) are not persons who, immediately prior to such transaction, held the
Company Voting Stock.         However, in no event shall a “Change in Control”
be deemed to have occurred, with respect to the Executive, if the Executive is
part of a purchasing group which consummates the Change- in Control transaction.
The Executive shall be deemed “part of a purchasing group” for purposes of the
preceding sentence if the Executive is an equity participant in the purchasing
company or group (except for: (i) passive ownership of less than two percent
(2%) of the stock of the purchasing company; or (ii) ownership of equity
participation in the purchasing company or group which is otherwise not
significant, as determined prior to the Change in Control by a majority of the
non-employee continuing Directors).

     2.5. Definition of “Good Reason.” “Good Reason” shall be determined by the
Executive, in the exercise of good faith and reasonable judgment, and shall
mean, without the Executive’s express written consent, the occurrence of any one
or more of the following conditions:

  (i)   The material diminution in the Executive’s authorities, duties or
responsibilities, which shall include a material reduction or alteration in the
nature or status of the Executive’s authorities,

6



--------------------------------------------------------------------------------



 



      duties, or responsibilities, from those in effect as of ninety (90)
calendar days prior to the Change in Control, other than an insubstantial and
inadvertent act that is remedied by the Company promptly after receipt of notice
thereof given by the Executive;

  (ii)   The Company requiring the Executive to be based at a location in excess
of fifty (50) miles from the location of the Executive’s principal job location
or office immediately prior to the Change in Control; except for required travel
on the Company’s business to an extent consistent with the Executive’s then
present business travel obligations;     (iii)   A material reduction by the
Company of the Executive’s Base Salary in effect on the Effective Date, or as
the same shall be increased from time to time;     (iv)   A material reduction
in the Company’s compensation, health and welfare benefits, retirement benefits,
or perquisite programs under which the Executive receives value, as such program
exists immediately prior to the Change in Control. However, the replacement of
an existing program with a new program will be permissible (and not grounds for
a Good Reason termination) if there is not a material reduction in the value to
be delivered to the Executive under the new program; or     (v)   Any material
breach by the Company of its obligations under Section 4 of this Agreement.

     A termination will not be considered Good Reason as defined herein unless
the Executive provides the Company with written notice of the existence of the
applicable condition described in clauses (i) through (v) above no later than
90 days after the initial existence of such condition is known by the Executive
and the Company fails to remedy such condition within 30 days of the date of
such written notice.
     The Executive’s right to terminate employment for Good Reason shall not be
affected by the Executive’s incapacity due to physical or mental illness.
     The Executive’s continued employment shall not constitute consent to, or a
waiver of rights with respect to, any circumstance constituting Good Reason
herein.
     2.6. Definition of “Cause”. “Cause” shall be determined by a committee
designated by the Board of Directors of the Company (“Administrative
Committee”), in the exercise of good faith and reasonable judgment, and shall
mean the occurrence of any of the following:

  (a)   A demonstrably willful and deliberate act or failure to act by the
Executive (other than as a result of incapacity due to physical or mental
illness) which is committed in bad faith, without reasonable belief that such
action or inaction is in the best interests of the Company, which causes actual

7



--------------------------------------------------------------------------------



 



      material financial injury to the Company and which act or inaction is not
remedied within fifteen (15) business days of written notice from the Company;
or

  (b)   The Executive’s conviction by a court of competent jurisdiction for
committing an act of fraud, embezzlement, theft, or any other act constituting a
felony involving moral turpitude or causing material harm, financial or
otherwise, to the Company.

     2.7. Other Defined Terms. The following terms shall have the meanings set
forth below:

  (a)   “Base Salary” means, at any time, the then-regular annualized rate of
pay which the Executive is receiving as a salary, excluding amounts
(i) designated by the Company as payment toward reimbursement of expenses; or
(ii) received under incentive or other bonus plans, regardless of whether or not
the amounts are deferred.     (b)   “Beneficial Owner” shall have the meaning
ascribed to such term in Rule 13d-3 of the General Rules and Regulations under
the Exchange Act (as such term is defined below).     (c)   “Exchange Act” means
the Securities Exchange Act of 1934, as amended from time to time, or any
successor act thereto.     (d)   “Person” shall have the meaning ascribed to
such term in Section 3(a)(9) of the Exchange Act and used in Section 13(d) and
14(d) thereof, including a “group” as defined in Section 13(d) thereof.

Section 3. Excise Tax — Gross Up
     3.1. Net-Benefit Reduction & Gross-Up Payment

  (a)   Net-Benefit Reduction. In the event that the aggregate amount of
payments paid or distributed to Executive pursuant to this Agreement that would
be subject to excise tax under section 4999 of the Internal Revenue Code
(“Excise Tax”) exceed the Executive’s “base amount"(as defined by Code section
280G(b)(3) and its regulations) by an amount equal to 10% or less (“Payments”),
then the Payments shall be reduced such that the value of the aggregate total
payments that the Executive is entitled to receive shall be one dollar ($1) less
than the maximum amount which the Executive may receive without becoming subject
to the Excise Tax or which the Company may pay without loss of deduction under
Code section 280G(a).     (b)   Gross-Up Payment. In the event that the
aggregate amount of payments paid or distributed to the Executive pursuant to
this Agreement that would be subject to Excise Tax, or any similar tax that may
hereafter be imposed exceeds the Executive’s base amount by an amount greater
than 10% (“Covered Payments”), the Company shall pay to the Executive at the
time specified in Section 3.5 an additional amount (the “Gross-Up Payment”)

8



--------------------------------------------------------------------------------



 



      such that the net amount retained by the Executive with respect to such
Covered Payments, after deduction of any Excise Tax on the Covered Payments and
any Federal, state and local income tax and other tax on the Gross-Up Payment
provided for by this Section, but before deduction for any Federal, state or
local income or employment tax withholding on such Covered Payments, shall be
equal to the amount of the Covered Payments.

     3.2. Applicable Rules. For purposes of determining whether any of the
Covered Payments will be subject to the Excise Tax and the amount of such Excise
Tax:

  (a)   Such Covered Payments shall be treated as “parachute payments” within
the meaning of section 280G of the Code, unless, and except to the extent that,
in the good faith judgment of the Company’s independent certified public
accountants appointed prior to the Effective Date or tax counsel selected by
such accountants (the “Accountants”), the Company has a reasonable basis to
conclude that such Covered Payments (in whole or in part) either do not
constitute “parachute payments” or represent reasonable compensation for
personal services actually rendered (within the meaning of Code section
280G(b)(4)(B)) in excess of the “base amount,” or such “parachute payments” are
otherwise not subject to such Excise Tax; and     (b)   The value of any
non-cash benefits or any deferred payment or benefit shall be determined by the
Accountants in accordance with the principles of section 280G of the Code.

     3.3. Additional Rules. For purposes of determining the amount of the
Gross-Up Payment, the Executive shall be deemed to pay (A) Federal income taxes
at the highest applicable marginal rate of Federal income taxation for the
calendar year in which the Tax Reimbursement Payment is to be made, and (B) any
applicable state and local income and other taxes at the highest applicable
marginal rate of taxation for the calendar year in which the Gross-Up Payment is
to be made, net of the maximum reduction in Federal income taxes which could be
obtained from the deduction of such state or local taxes if paid in such year.
     3.4. Repayment or Additional Payment in Certain Circumstances.

  (a)   Repayment. In the event that the Excise Tax is subsequently determined
by the Accountants or pursuant to any proceeding or negotiations with the
Internal Revenue Service to be less than the amount taken into account hereunder
in calculating the Gross-Up Payment made, Executive shall repay to the Company,
at the time that the amount of such reduction in the Excise Tax is finally
determined, the portion of such prior Gross-Up Payment that would not have been
paid if such lesser Excise Tax had been applied in initially calculating such
Gross-Up Payment. Notwithstanding the foregoing, in the event any portion of the
Gross-Up Payment to be repaid to the Company has been paid to any Federal, state
or local tax authority, repayment thereof shall not be required until actual
refund or credit of such portion has been made to Executive by the applicable
tax authority. Executive and the Company shall mutually agree upon the course of
action

9



--------------------------------------------------------------------------------



 



      to be pursued (and the method of allocating the expenses thereof) if
Executive’s good faith claim for refund or credit is denied.

  (b)   Additional Gross-Up Payment. In the event that the Excise Tax is later
determined by the Accountants or pursuant to any proceeding or negotiations with
the Internal Revenue Service to exceed the amount taken into account hereunder
at the time the Gross-Up Payment is made (including, but not limited to, by
reason of any payment the existence or amount of which cannot be determined at
the time of the Gross-Up Payment), the Company shall make an additional Gross-Up
Payment in respect of such excess (plus any interest or penalty payable with
respect to such excess) at the time that the amount of such excess is finally
determined.

     3.5. Timing for Gross-Up Payment. The Gross-Up Payment (or portion thereof)
provided for in this Section shall be paid to Executive no later than ten
(10) business days following the payment of the Covered Payments; provided,
however, that if the amount of such Gross-Up Payment (or portion thereof) cannot
be finally determined on or before the date on which payment is due, the Company
shall pay to Executive by such date an amount estimated in good faith by the
Accountants to be the minimum amount of such Gross-Up Payment and shall pay the
remainder of such Gross-Up Payment (together with interest at the rate provided
in section 1274(b)(2)(B) of the Code) as soon as the amount thereof can be
determined, but in no event later than 45 calendar days after payment of the
related Covered Payments. To the extent that the amount of the estimated
Gross-Up Payment exceeds the amount subsequently determined to have been due,
Executive shall pay such excess to the Company on the fifth business day after
written demand by the Company for payment.
Section 4. Successors and Assignments
     4.1. Successors. The Company will require any successor (whether via a
Change in Control, direct or indirect, by purchase, merger, consolidation, or
otherwise) of the Company to expressly assume and agree to perform the
obligations under this Agreement in the same manner and to the same extent that
the Company would be required to perform it if no such succession had taken
place.
     4.2. Assignment by Executive. This Agreement shall inure to the benefit of
and be enforceable by the Executive’s personal or legal representatives,
executors, administrators, successors, heirs, distributees, devisees, and
legatees. If the Executive should die while any amount is still payable to the
Executive hereunder had the Executive continued to live, all such amounts,
unless otherwise provided herein, shall be paid in accordance with the terms of
this Agreement, to the Executive’s devisee, legatee, or other designee, or if
there is no such designee, to the Executive’s estate.
     An Executive’s rights hereunder shall not otherwise be assignable.
Section 5. Miscellaneous
     5.1. Administration. This Agreement shall be administered by the Board of
Directors of the Company (the “Board”), or by the Administrative Committee. The
Administrative Committee (with the approval of the Board, if the Board is not
the

10



--------------------------------------------------------------------------------



 



Administrative Committee) is authorized to interpret this Agreement, to
prescribe and rescind rules and regulations, and to make all other
determinations necessary or advisable for the administration of this Agreement.
     In fulfilling its administrative duties hereunder, the Administrative
Committee may rely on outside counsel, independent accountants, or other
consultants to render advice or assistance.
     5.2. Notices. Any notice required to be delivered to the Company or the
Administrative Committee by the Executive hereunder shall be properly delivered
to the Company when personally delivered to (including by a reputable overnight
courier), or actually received through the U.S. mail, postage prepaid, by:
Jack in the Box Inc.
9330 Balboa Avenue
San Diego, CA 92123
     Attn: General Counsel
     Any notice required to be delivered to the Executive by the Company or the
Administrative Committee hereunder shall be properly delivered to the Executive
when personally delivered to (including by a reputable overnight courier), or
actually received through the U.S. mail, postage prepaid, by, the Executive at
his last known address as reflected on the books and records of the Company.
Section 6. Contractual Rights and Legal Remedies
     6.1. Contractual Rights to Benefits. This Agreement establishes in the
Executive a right to the benefits to which the Executive is entitled hereunder.
However, except as expressly stated herein, nothing herein contained shall
require or be deemed to require, or prohibit or be deemed to prohibit, the
Company to segregate, earmark, or otherwise set aside any funds or other assets
in trust or otherwise to provide for any payment to be made or required
hereunder.
     6.2. Legal Fees, Compensation and Expenses. The Company shall pay all legal
fees, costs of litigation, prejudgment interest, and other expenses which are
incurred in good faith by the Executive. Additionally, the Company should be
required to continue to pay and provide the Executive’s compensation and
benefits pending resolution of conflict. The aforementioned payments are a
result of the Company’s refusal to provide the Severance Benefits to which the
Executive becomes entitled under this Agreement, or as a result of the Company’s
(or any third party’s) contesting the validity, enforceability, or
interpretation of the Agreement, or as a result of any conflict between the
parties pertaining to this Agreement.
     6.3. Arbitration. The Executive shall have the right and option to elect
(in lieu of litigation) to have any dispute or controversy arising under or in
connection with this Agreement settled by arbitration conducted before a panel
of three (3) arbitrators sitting in a location selected by the Executive within
fifty (50) miles form the location of his or her job with the Company, in
accordance with the rules of the American Arbitration Associations then in
effect. The Executive’s election to arbitrate, as herein provided, and

11



--------------------------------------------------------------------------------



 



the decision of the arbitrators in that proceeding, shall be binding on the
Company and the Executive.
          Judgment may be entered on the award of the arbitrator in any court
having jurisdiction. All expenses of such arbitration, including the fees and
expenses of the counsel for the Executive, shall be borne by the Company.
     6.4. Unfunded Agreement. This Agreement is intended to be an unfunded
general asset promise for a select, highly compensated member of the Company’s
management and, therefore, is intended to be exempt from the substantive
provisions of the Employee Retirement Income Security Act of 1974, as amended.
     6.5. Exclusivity of Benefits. Unless specifically provided herein, neither
the provision of this Agreement nor the benefits provided hereunder shall reduce
any amounts otherwise payable, or in any way diminish the Executive’s rights as
an employee of the Company, whether existing now or hereafter, under any
compensation and/or benefit plans, programs, policies, or practices provided by
the Company, for which the Executive may qualify.
     Vested benefits or other amounts which the Executive is otherwise entitled
to receive under any plan, policy, practice, or program of the Company (i.e,
including, but not limited to, vested benefits under the Company’s 401(k) plan),
at or subsequent to the Executive’s date of Qualifying Termination shall be
payable in accordance with such plan, policy, practice, or program except as
expressly modified by this Agreement.
     6.6. Includable Compensation. Severance Benefits provided hereunder shall
not be considered “includable compensation” for purposes of determining the
Executive’s benefits under any other plan or program of the Company.
     6.7. Employment Status. Nothing herein contained shall be deemed to create
an employment agreement between the Company and the Executive, providing for the
employment of the Executive by the Company for any fixed period of time. The
Executive’s employment with the Company is terminable at-will by the Company or
the Executive and each shall have the right to terminate the Executive’s
employment with the Company at any time, with or without Cause, subject to the
Company’s obligation to provide Severance Benefits as required hereunder.
     In no event shall the Executive be obligated to seek other employment or
take any other action by way of mitigation of the amounts payable to the
Executive under any of the provisions of this Agreement, nor shall the amount of
any payment hereunder be reduced by any compensation earned by the Executive as
a result of employment by another employer, other than as provided in Section
2.3(e) herein.
     6.8. Entire Agreement. This Agreement represents the entire agreement
between the parties with respect to the subject matter hereof, and supersedes
all prior discussions, negotiations, and agreements concerning the subject
matter hereof, including, but not limited to, any prior severance agreement made
between the Executive and the Company.

12



--------------------------------------------------------------------------------



 



     6.9. Tax Withholding. The Company shall withhold from any amounts payable
under this Agreement at federal, state, city, or other taxes as legally required
to be withheld.
     6.10. Waiver of Rights. Except as otherwise provided herein, the
Executive’s acceptance of Severance Benefits, the Gross-Up Payment (if
applicable), and any other payments required hereunder shall be deemed to be a
waiver of all rights and claims of the Executive against the Company pertaining
to any matters arising under this Agreement.
     6.11. Severability. In the event any provision of the Agreement shall be
held illegal or invalid for any reason, the illegality or invalidity shall not
affect the remaining parts of the Agreement, and the Agreement shall be
construed and enforced as if the illegal or invalid provision had not been
included.
     6.12. Applicable Law. To the extent not preempted by the laws of the United
States, the laws of the State of Delaware shall be the controlling law in all
matters relating to the Agreement.
     6.13. Application of Section 409A. Notwithstanding any inconsistent
provision of this Agreement, to the extent the Company determines in good faith
that (i) payments or benefits received or to be received by the Executive
pursuant to this Agreement in connection with the Executive’s termination of
employment would constitute deferred compensation subject to the rules of
section 409A of the Code, and (ii) the Executive is a “specified employee” under
section 409A of the Code, then only to the extent required to avoid the
Executive’s incurrence of any additional tax or interest under Section 409A,
such payment or benefit will be delayed until the earliest date following the
Executive’s “separation from service” within the meaning of Section 409A which
will permit the Executive to avoid such additional tax or interest. The Company
and the Executive agree to negotiate in good faith to reform any provisions of
this Agreement to maintain to the maximum extent practicable the original intent
of the applicable provisions without violating the provisions of section 409A,
if the Company deems such reformation necessary or advisable pursuant to
guidance under section 409A to avoid the incurrence of any such interest and
penalties. Such reformation shall not result in a reduction of the aggregate
amount of payments or benefits under this Agreement.

13



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Company has executed this Agreement, to be
effective as of the day and year first written above.
ATTEST:

                              Jack in the Box, Inc.    
 
                   
By:
      By:            
 
               
 
  Secretary       Senior Vice President, Human
Resources & Strategic Planning    
 
                            Participating Executive    
 
                   
 
      By:            
 
               
 
          «First» «Last»    
 
          Title:   «Title»    

14